99 F.3d 401
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.James Aggrey-Kweggyirr ARUNGA, Black Race and in behalf ofBlack Persons/African Americans, as well as all otherssimilarly situated and hereafter referred to, "Black Race"(in singular and in plural), Plaintiff-Appellant,v.Lance A. ITO, et al., Defendants-Appellee.
No. 95-6129.
United States Court of Appeals, Second Circuit.
Dec. 13, 1995.

APPEARING FOR APPELLANT:  James Aggrey-Kweggyirr Arunga, pro se, Sacramento, Cal.
APPEARING FOR APPELLEES:  DeWitt W. Clinton, County Counsel, Los Angeles, Cal.
S.D.N.Y.
AFFIRMED.
Present:  NEWMAN, Chief Judge.  OAKES, and CABRANES, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York and was taken on submission.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby AFFIRMED.


3
James Aggrey-Kweggyirr Arunga appeals pro se from the May 25, 1995, judgment dismissing a pleading he has styled a "Habeas Corpus-Reparation Complaint."   The pleading is a challenge, on various grounds, to matters occurring in the Los Angeles Superior Court in connection with the trial of People v. Simpson.


4
The pleading was properly dismissed.  The District Court in the Southern District of New York lacks subject matter jurisdiction to consider any aspect of the legality of matters occurring in the Los Angeles Superior Court, and the plaintiff lacks standing.